BISCHOFF, J.
The writing, which evidenced a renewal of a lease for a year, was sought by the defendant to be attacked for fraud and deceit in accordance with the averments of a defense duly pleaded; the ground of the defense being that the plaintiff procured the defendant’s execution of the renewal through an intentional misrepresentation that the paper expressed a monthly hiring, upon which statement the defendant relied. All evidence properly offered in support of this defense was excluded, for the reason, as the record would indicate, that, since the defendant could read, any transactions leading up to the signing of the agreement were incompetent. This defense of fraud was available to the party in the Municipal Court (Pelgram v. Ehrensweig, 51 Misc. Rep. 31, 99 N. Y. Supp. 913), and his ability to read what he signed did not conclude his right to assert his reliance upon the truth of representations, fraudulent in fact, whereby he was induced to sign the paper without mastering its contents (Wilcox v. Am. T. & T. Co., 176 N. Y. 115, 68 N. E. 153, 98 Am. St. Rep. 650).
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.